*904Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Cohn, J., dissents and votes to reverse and reinstate the orders of the State Bent Administrator in the following memorandum: The proof adduced before the State Bent Administrator establishes that the petitioner intended to convert this building to commercial purposes after evicting these fourteen tenants. Such intention contradicts the landlord’s assertion that it applied for the certificates of eviction in good faith. The absence of such faith is fatal to the petitioner’s application. The State Bent Administrator found as a fact that there was a reasonable basis to imply such intention on the part of the landlord. Moreover, the Administrator properly found that the operational loss of the premises was a condition of the landlord’s own choosing and that the disrepair of some of the apartments was a condition that the landlord could easily remedy if it so desired.